DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objections to claim 1 has been withdrawn. The 35 USC 112 rejection of claims 1-22 have been withdrawn.
Response to Arguments
Concerning claims 1-11, 15-17, 19, 21 and 22, Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. 
Applicant argues reference McClean does not disclose newly amended limitation “a latch mounted at a location differing from a first end of said trip arm.” Applicant further argues “the "latch" (Item 30) is movable/rotatable relative to the rotatably mounted trip arm (Item 16)” and describes the function and features of the claimed device. However Applicant is arguing that which is not in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Claim 1 recites “a latch mounted at a location differing from a first end of said trip arm” As detailed in the claim 1 rejection McLean discloses a latch (Fig. 2 where ref. 106 captured) mounted at a location differing from a first end of said trip arm (latch located at another location apart from trip arm, as seen in Fig. 2, and in figure below, latch is separate from arm, latch considered mounted/attached to trip arm).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood. 
Claim 1 recites “a latch mounted location differing from the first end of said trip arm”. The term “differing” is not clear and indefinite. How is the location different? A location on the left or right, top or bottom? 
Claim 20 recites the term “sufficient”. The term “sufficient” is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the claim, what amount would be considered as “sufficient?” Suggested to delete the term from the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-11, 15-17, 19, 21, 22 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McLean (20200130788).
In regards to claim 1, McLean discloses a traction kite anchor device to transfer force from a traction kite to a user by attachment of the kite via yet quick release from a chicken loop to a harness worn by the user, the traction kite anchor device comprising:
a base (Fig. 2 ref. 100) provided at an end of at least one line (as seen in Fig. 2 ref. 100 at end of line, not referenced) connected directly or indirectly to, or for connection with, a said kite (ref. 16),
a release member (Fig. 2 ref. 108) able to move relative the base between a first position which is a retaining position (as seen in Fig. 2), and a second position which is a release position (as seen in Fig. 3), by a hand of a user of the kite ([0025] discloses user),
a trip arm (Fig. 2 at ref. 110) pivotally connected to the base to move between a first rotational position relative the base and a second rotational position relative to the base (as seen in Figs. 2 and 3, movement of trip arm),
the trip arm having a first end at one side of said pivotal connection thereat to be retained in said trip arm’s first position (as seen in Fig. 2) by and when the release member is in said release member’s retaining position (as seen in Fig. 2) and wherein the trip arm is able to move from said trip arm’s first position to said trip arm’s second position (as seen in Fig. 3) when the release member is in said release member’s release position (as seen in Fig. 3),
a latch (Fig. 2 where ref. 106 captured) mounted at a location differing from a first end of said trip arm (latch located at another location apart from trip arm, as seen in Fig. 2, and in figure below, latch is separate from arm, latch considered mounted/attached to trip arm) to move between a latching condition (as seen in Fig. 3) and an unlatching condition with trip arm when the trip arm moves between said trip arm’s first and second positions (as seen in Fig. 3),
a catch (ref. 106) of a chicken loop (ref. 114) able to be maneuvered relative to the latch to become latched with the latch and be retained by the latch to the base when the trip arm is in the first position and the release member is in said release member’s retaining position (as seen in Fig. 2) and the catch is able to be unlatched from the latch and a base member when the latch moves with the trip arm to the trip arm's second position when the release member is caused to move by the user to said release member’s release position (as seen in Fig. 3).

In regards to claim 2, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is confined for movement from said trip arm’s first position when the release member is in said release member’s retaining position by the base member and the release member (McLean seen at least in Fig. 2, trip arm confined within ref. 108).

In regards to claim 3, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the latch in said latche’s latching condition can secure with the catch (as seen in Fig. 2 ref. 106 secured with latch) and prevent the catch from releasing from the latch until the release member is moved to said release member’s release position to allow the trip arm to move to said trip arm’s second position to move the latch said trip arm’s unlatching condition to unlatch the catch from the latch (as seen in Fig. 3 ref. 106 freed from latch, ref. 108 must move vertically to allow trip arm to move) and wherein the latch is able to, independent of the position of the release member, be moved relative to the catch during catch latching to allow the passage of the catch to latched condition (as seen in Fig. 3, latch free to move independent of ref. 108, as ref. 108 is held in upper position).

In regards to claim 4, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is retained in said trip arm’s first position by contact with the release member at a first end of said trip arm (best seen in Fig. 3 for trip arm).

In regards to claim 5, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is retained in said trip arm’s first position by contact with the release member and base at a first end of said trip arm (best seen in Fig. 2 for trip arm upper part in contact with ref. 108).

In regards to claim 6, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is confined for movement from the first position by the release member, when the release member is in the retaining position (retaining position best seen in Fig. 2, trip arm upper part in contact with ref. 108 which prevents movement).

In regards to claim 7, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm can pivot the latch about the pivotal connection from the latching condition to an unlatching condition of the latch when the trip arm moves from said trip arm’s first position to said trip arm’s second position (Figs. 2 and 3 disclose latched and unlatched condition, trip arm and latch pivot about ref. 112).

In regards to claim 8, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is pivotably associated with the base (Fig. 2 trip arm associated with ref. 100) the base having a centerline that is parallel the direction of force applied by the kite lines connected to the base (Fig. 1 ref. 100 has axis parallel to kite lines which follows inner cavity, not referenced) and wherein the first end of the trip arm is positioned more proximal the centerline in said trip arm’s first position (as seen in Fig. 2 for trip arm) and is more distal the centerline when in said trip arm’s second position (as seen in Fig. 3 for trip arm).

In regards to claim 9, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm only moves pivotably between said trip arm’s first and second positions (trip arm pivots about ref. 112).

In regards to claim 10, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the movement of the latch from the latching condition as a result of the movement of the trip arm from said trip arm’s first position to said trip arms second position comprises either or both of a) a translation of the latch relative the trip arm and b) a pivoting of the latch relative the trip arm as the trip arm pivots relative to the base (latch pivots about ref. 112).

In regards to claim 11, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the base and the latch cooperate, when the latch is in said latch’s latching condition and the trip arm is in said trip arm’s first position, to ensure the catch remains in said catch’s latched condition (retaining position best seen in Fig. 2, base ref. 100, cooperates with latch in contact with ref. 108 which prevents movement).

In regards to claim 15, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is biased away from said trip arm’s first position and towards said trip arm’s second position (trip arm biased by ref. 102).

In regards to claim 16, McLean discloses the traction kite anchor device as claimed in claim 1, wherein movement of the release member to said release member’s release position allows the trip arm to move, under the influence of the bias, from the first position to the second position (as seen in Figs. 2 and 3, movement of trip arm as ref. 108 is raised).

In regards to claim 17, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the trip arm is associated with the release member, such that a movement of the release member from the retaining position to the release position causes a movement of the trip arm from said trip arm’s first position to said trip arm’s second position (retaining position best seen in Fig. 2, trip arm upper part in contact with ref. 108, first position, Fig. 3 ref. 108 moved upwards causing movement of trip arm to second position).

In regards to claim 19, McLean discloses the traction kite anchor device as claimed in claim 1, wherein at or after reaching the second position and release of the catch from the latch, trip arm can return under the bias to the first position (Fig. 2 arrow at ref. 112 indicated bias, movement against bias to return trip arm to first position).

In regards to claim 21, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the latch is pivotably carried by the trip arm (Fig. 2 latch carried by trip arm as latch is integral with trip arm, seen also in figure above).

In regards to claim 22, McLean discloses the traction kite anchor device as claimed in claim 1, wherein the latch is pivotably carried by the trip arm (Fig. 2 latch carried by trip arm as latch is integral with trip arm, seen also in figure above), such that it is able to pivot relative the trip arm in a first direction from the latching condition to a loading condition at which the catch may pass by the latch back and in a second direction from the loading condition to the latching condition for the latch to hold the loaded catch in the latched condition.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over McLean.
In regards to claim 18, as best understood, McLean discloses the traction kite anchor device as claimed in claim 1, but does not expressly disclose: wherein the movement of the release member from the retaining position to the release position allows the movement of the trip arm, against a bias, to said trip arm’s second position by force applied by the chicken loop to the latch, when the catch is in the latched condition. 
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the movement of the release member from the retaining position to the release position allows the movement of the trip arm (as seen in Figs. 3), against the bias, to said trip arm’s second position by force applied by the chicken loop to the latch in order to bias trip arm to the retained position to make for quicker securing of the release member, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. 
Allowable Subject Matter
Claims 12-14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642